USDC IN/ND case 3:21-cv-00019-DRL-MGG document 13 filed 03/22/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LEWIS JONES,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-19-DRL-MGG

 JOSEPH THOMPSON and DIANE
 THEWS,

               Defendants.

                                 OPINION AND ORDER

       Lewis Jones, a prisoner without a lawyer, filed a complaint under 42 U.S.C. § 1983,

alleging he received inadequate medical care at Indiana State Prison (ISP). A filing by an

unrepresented party “is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       According to the complaint, back in 2017, Mr. Jones was having medical problems,

and Dr. Joseph Thompson ordered lab tests that indicated the possibility of cancer. ECF

1 ¶¶ 1-2. Dr. Thompson, however, failed to investigate or provide any medical treatment.

Id. ¶ 2. Similarly, Mr. Jones alleges that in 2018, Dr. Diane Thews ordered lab tests that

indicated the possibility of cancer, but she also failed to investigate or provide any
USDC IN/ND case 3:21-cv-00019-DRL-MGG document 13 filed 03/22/21 page 2 of 4


medical treatment. Id. ¶ 3. In December 2019, further testing revealed that Mr. Jones had

stage 4 cancer. Id. at 9. Part of his colon was surgically removed, and he was transferred

to Wabash Valley Correctional Facility Infirmary, where his cancer treatment continues.

Id. ¶¶ 9-10.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must

have known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

       For a medical professional to be held liable for deliberate indifference to an

inmate’s medical needs, he or she must make a decision that represents “such a

substantial departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). A mere disagreement with

medical professionals about the appropriate course of treatment does not establish


                                             2
USDC IN/ND case 3:21-cv-00019-DRL-MGG document 13 filed 03/22/21 page 3 of 4


deliberate indifference, nor does negligence or even medical malpractice. Arnett v.

Webster, 658 F.3d 742, 751 (7th Cir. 2011). In fact, “medical professionals are not required

to provide ‘proper’ medical treatment to prisoners, but rather they must provide medical

treatment that reflects ‘professional judgment, practice, or standards.’” Jackson v. Kotter,

541 F.3d 688, 697 (7th Cir. 2008). That said, when “prison officials utterly fail to provide

care for a serious medical condition, the constitutional violation is obvious.” Campbell v.

Kallas, 936 F.3d 536, 548 (7th Cir. 2019).

       Here, the complaint is light on details about Mr. Jones’ medical care at ISP. It is

possible that both doctors were not deficient or were merely negligent in failing to

diagnose Mr. Jones’ cancer, which is not enough for § 1983 liability. But Mr. Jones alleges

he received no medical care following the abnormal tests, which allows this case to move

beyond the screening stage for further factual development.

       For these reasons, the court:

       (1) GRANTS Lewis Jones leave to proceed against Joseph Thompson and Diane

Thews for compensatory and punitive damages for providing constitutionally

inadequate medical care relating to his cancer diagnosis in violation of the Eighth

Amendment;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk to request a Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Joseph Thompson and Diane Thews

at Wexford of Indiana, LLC, and to send them a copy of this order and the complaint

pursuant to 28 U.S.C. § 1915(d);


                                             3
USDC IN/ND case 3:21-cv-00019-DRL-MGG document 13 filed 03/22/21 page 4 of 4


       (4) ORDERS Wexford of Indiana, LLC, to provide the United States Marshals

Service with the full name, date of birth, social security number, last employment date,

work location, and last known home address of Joseph Thompson and Diane Thews, if

either of them does not waive service and if it has such information; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Joseph Thompson and Diane

Thews to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to proceed

in this screening order.

       SO ORDERED.

       March 22, 2021                           s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
